Title: From Alexander Hamilton to John F. Hamtramck, 6 September 1799
From: Hamilton, Alexander
To: Hamtramck, John F.


          
            Sir,
            New York Sepr. 6. 1799—
          
          I encl
          You will see from the extract which is enclosed that the Paymaster of the second regiment is, in all probability, dead. I would thank you, immediately to cause some person to be — nominated by such of the officers of that Regiment as can be easily and readily consulted on the subject—You will send the name of the person nominated as Soon as possible to me. In the mean time you will give orders to Capn. Vance to deliver into the hands of the person nominated all monies for any money for the second regiment which maybe in his possession. Enclosed is a letter from Lieut. Parkinson which has been sent me by the Secretary of War. The Secretary observes to me as “I request you will take order to indulge him in his application for a furlough, if the state of things will render it proper—Perhaps a change to a garrison where he will enjoy a better or different air will answer the purpose.” I submit the matter entirely to your judgment, and request that you will give such order as — propriety and the good of the service may, in your opinion, require.
          With great considn I am Sir &c &c
          Col. Hamtramck—
        